         Case 3:19-cv-30057-MGM Document 2 Filed 04/24/19 Page 1 of 17



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS
                               (WESTERN DIVISION)

REWC LAND MANAGEMENT, INC.,      )
                                 )
          Plaintiff,             )
                                 )
v.                               )                  Case No.: 3:19-cv-30057
                                 )
CARBON FILTRATION SYSTEMS, INC., )
                                 )
          Defendant.             )

               DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES
                        TO PLAINTIFF’S COMPLAINT

       Defendant Carbon Filtration Systems, Inc. (“CFS”) hereby answers and asserts

affirmative defenses to the Complaint filed by Plaintiff REWC Land Management, Inc.

(“REWC”) as set forth below. CFS is not required to respond to section headings within the

Complaint; however, to the extent those section headings contain assertions or allegations, they

are denied.

                                           PARTIES

       1.      CFS is without knowledge and/or sufficient information to form a response to this

paragraph.

       2.      Admitted.

                                            FACTS

       3.      Admitted.

       4.      Admitted.

       5.      Denied, as phrased.

       6.      Admitted that the project began on May 2, 2018. Denied that the project lasted

until June 13, 2018.

                                                1
         Case 3:19-cv-30057-MGM Document 2 Filed 04/24/19 Page 2 of 17



       7.      Denied. Upon information and belief, it was REWC, through Collins, that

requested prevailing wage rates. The Town denies that it directed or instructed CFS to charge

for their labor hours on the project at the applicable prevailing wage even though a prevailing

wage sheet and job classifications were discussed. Moreover, there was no agreement on the

period of time for which any prevailing wages would be paid. Ultimately, the Town of Dalton

did not pay prevailing wage so a condition precedent was not met.

       8.      Admitted that REWC supplied some labor, fuel and equipment to the project, as

did CFS and Town employees, but CFS is without knowledge and/or information sufficient to

form a belief that REWC provided the “majority”. .

       9.      Admitted that CFS has paid REWC $80,128.19. Denied that REWC has an

unpaid balance due of $123,286.20 and further denied that REWC properly billed CFS

$203,414.39.

       10.     Admitted.

       11.     Admitted that the federal court lawsuit eventually settled following mediation and

numerous follow-up conferences with the court and counsel, but denied that the case was settled

on January 31, 2019. Pursuant to the settlement, the Town of Dalton ultimately paid only a

fraction of the invoice amounts and did not pay prevailing wage. Rather, the Town of Dalton

paid an amount roughly equal to CFS’s out of pocket expenses on the project and its legal fees to

file a claim and to prosecute the federal court lawsuit.

       12.     Denied.




                                                  2
           Case 3:19-cv-30057-MGM Document 2 Filed 04/24/19 Page 3 of 17



                                        JURISDICTION

       13.     Admitted.

       14.     Admitted.

       15.     Admitted.

       16.     This paragraph calls for a legal conclusion to which no response is required. To

the extent a response is required, denied.

       17.     This paragraph calls for a legal conclusion to which no response is required. To

the extent a response is required, the language within M.G.L. c. 223A, § 3 et seq. speaks for

itself. To the extent the allegations in the paragraph differ from M.G.L. c. 223A, § 3 et seq., they

are denied.

                                       COUNT I
                                  BREACH OF CONTRACT

       18.     Denied.

       19.     Denied. There was no contract between CFS and REWC or if there was it was

voidable. This paragraph calls for a legal conclusion to which no response is required. To the

extent a response is required, denied. Further, any services REWC provided were knowingly

performed without any written contract existing as between CFS and the Town of Dalton and

there was no written contract as between REWC and CFS, which leaves contractors and sub-

contractor at their peril. A condition precedent to payment of prevailing wages to REWC was

not met.

       20.     Denied. Any benefit accepted and/or accruing by virtue of REWC providing

some services, which admittedly REWC did provide, were for the benefit of the Town of Dalton.

The Town of Dalton later repudiated the quality of the services REWC provided, the costs




                                                 3
         Case 3:19-cv-30057-MGM Document 2 Filed 04/24/19 Page 4 of 17



charged and the method of remediation selected. Further, there was no written contract between

CFS and REWC, CFS and the Town of Dalton, or REWC and the Town of Dalton.

       21.       Denied.

       22.       Denied.

       23.       Denied.

                                         COUNT II
                                      QUANTUM MERUIT

       24.       CFS incorporates its responses to paragraphs 1-23 of the Complaint as if fully

stated herein.

       25.       Denied. REWC provided services to benefit the Town.

       26.       Denied. Upon information and belief, REWC provided services in hopes of

“scoring” a prevailing wage project with the help of Mr. Collins’ friend, business acquaintance

and Town employee John Roughley. The Town, however, denied the existence of a contract,

contested the invoices and failed to pay prevailing wage.

       27.       This paragraph calls for a legal conclusion to which no response is required. To

the extent a response is required, denied. REWC has already received reasonable compensation

of $80,128.19 from CFS for the services rendered.

       28.       This paragraph calls for a legal conclusion to which no response is required. To

the extent a response is required, denied. REWC, a Massachusetts contractor, is familiar with

Massachusetts municipal law requiring that any contract entered into by a municipality for

services amounting to over $10,000 or greater must be in writing. There was no such written

contract here. REWC knowingly assumed the risk of payment in hopes of “scoring” a prevailing

wage project with the help of Mr. Collins’ friend, business acquaintance and Town employee




                                                  4
         Case 3:19-cv-30057-MGM Document 2 Filed 04/24/19 Page 5 of 17



John Roughley. The Town, however, ultimately denied the existence of a contract, contested the

invoices and failed to pay prevailing wage.

       29.       Denied, as phrased. CFS admits that it did pay REWC $80,128.19, but as it

turned out given the Town of Dalton’s contentious legal positions the possibility of payment

based on prevailing wages turned out to be unrealistic and a mutual mistake of fact. The Town

did not ultimately pay prevailing wages.

       30.       Denied.

                                         COUNT III
                                     CHAPTER 93A CLAIM

       31.       CFS incorporates its responses to paragraphs 1-30 of the Complaint as if fully

stated herein.

       32.       Denied.

       33.       This paragraph calls for a legal conclusion to which no response is required. To

the extent a response is required, the language within M.G.L. c. 93A speaks for itself. To the

extent the allegations in the paragraph differ from M.G.L. c. 93A, they are denied.

       34.       This paragraph calls for a legal conclusion to which no response is required. To

the extent a response is required, the language within M.G.L. c. 93A speaks for itself. To the

extent the allegations in the paragraph differ from M.G.L. c. 93A, they are denied.

       35.       This preposterous paragraph is denied. It calls for a legal conclusion to which no

response is required. To the extent a response is required, the language within M.G.L. c. 93A

speaks for itself. To the extent the allegations in the paragraph differ from M.G.L. c. 93A, they

are denied.

       36.       Denied.

       37.       Denied.

                                                  5
         Case 3:19-cv-30057-MGM Document 2 Filed 04/24/19 Page 6 of 17



                                  AFFIRMATIVE DEFENSES

                               FIRST AFFIRMATIVE DEFENSE

        The Complaint fails to state a cause of action upon which relief may be granted.

                             SECOND AFFIRMATIVE DEFENSE

        The Complaint fails to allege jurisdiction over the subject matter at issue.

                              THIRD AFFIRMATIVE DEFENSE

        The Complaint fails to allege jurisdiction over the persons named as parties.

                             FOURTH AFFIRMATIVE DEFENSE

        The Complaint fails to allege proper venue for the action.

                              FIFTH AFFIRMATIVE DEFENSE

        The claims alleged in the Complaint are barred, in whole or in part, by the applicable

statutes of limitation.

                              SIXTH AFFIRMATIVE DEFENSE

        The claims alleged in the Complaint are barred, in whole or in part, by waiver, estoppel,

laches, unclean hands and mutual mistake of fact in believing that the Town of Dalton had

agreed with the remediation methods selected and would pay prevailing wage.

                            SEVENTH AFFIRMATIVE DEFENSE

        CFS breached no duty owed to REWC through any alleged agreement between the

parties or otherwise.

                             EIGHTH AFFIRMATIVE DEFENSE

        The claims alleged in the Complaint are barred, in whole and in part, by the failure of

REWC to mitigate its damages.




                                                  6
           Case 3:19-cv-30057-MGM Document 2 Filed 04/24/19 Page 7 of 17



                               NINTH AFFIRMATIVE DEFENSE

        The claims alleged in the Complaint are barred by prior payment of $80,128.19 from CFS

to REWC and the doctrine of accord and satisfaction. The past payment of $80,128.19 is

reasonable value for the services and equipment REWC provided.

                               TENTH AFFIRMATIVE DEFENSE

        The claims alleged in the Complaint are barred, in whole or in part, because REWC

engaged in unfair and deceptive acts as against CFS, and by extension the Town of Dalton, by

billing for services it did not actually perform for the project, improperly allocating overhead to

this project, inflating the costs it incurred and the extent of services it actually provided for the

project.

                            ELEVENTH AFFIRMATIVE DEFENSE

        CFS has already paid REWC $80,128.19 for this project and what REWC now seeks is

additional payment based on inflated and improper invoices, which CFS does not owe.

                            TWELFTH AFFIRMATIVE DEFENSE

        REWC’s purported ch. 93A claim is bogus and brought in bad faith in a misguided effort

to attempt to exert leverage predicated on false representations of fact and misapplication of

applicable law. REWC’s filing such a claim amounts to abuse of process because it is an

improper use of the court’s process, REWC’s possesses an ulterior or improper motive in

exercising such illegal use of process (i.e., attempting to exert economic leverage against CFS),

and CFS has incurred damage in the form of litigation fees and costs from REWC’s abuse of

process.




                                                   7
         Case 3:19-cv-30057-MGM Document 2 Filed 04/24/19 Page 8 of 17



                          THIRTEENTH AFFIRMATIVE DEFENSE

        REWC had ample opportunity to seek to move to intervene in the prior federal court

proceeding but failed to do so. Instead, in violation of Rule 24 of the Federal Rules of Civil

Procedure, Rule 3.4 of the Massachusetts Rules of Professional Conduct, and/or M.G.L. c. 268, §

34, REWC knowingly caused to be sent at least one ex parte communication to the federal court

in a direct and misguided effort to interfere with CFS’s rights in that proceeding. Accordingly,

REWC should be estopped from pursuing this action.

                           FOURTEENTH AFIRMATIVE DEFENSE

        REWC’s outlandish use of the “Avenatti-like” words “to extort payment” is impertinent

or scandalous and, accordingly, should be stricken from the pleadings pursuant to Rule 12(f) of

the Federal Rules of Civil Procedure.

                        FIFTEENTH AFIRMATIVE DEFENSE:

        REWC’s claim that CFS stopped “payment on a check in partial payment to REWC” is

false. CFS did not pay REWC by check.

                            SIXTEENTH AFFIRMATIVE DEFENSE

        REWC, based on inflated costs and deficiently detailed invoices, caused the Town of

Dalton not to pay CFS absent very expensive litigation. REWC failed to pay or agree to pay any

of the legal fees CFS incurred in an effort to obtain what ultimately amounted to only a partial

recovery against the Town. If REWC wants to try to collect prevailing wages, REWC must

share in not only the expense of those legal fees but also in the “haircut” CFS had to take in order

to settle the federal court action




                                                 8
           Case 3:19-cv-30057-MGM Document 2 Filed 04/24/19 Page 9 of 17



                        SEVENTEENTH AFFIRMATIVE DEFESNE

       The Town has denied REWC successfully managed all emergency bypass operations for

the Town, as Town employees had to intervene in operations on several occasions, and further

asserted it was learned afterwards that REWC set up the bypass system in a way that was

inefficient and hindered operations. The Town further challenged the method of remediation

which REWC recommended, denied an agreement for a “buddy system” 24/7, denied that Mr.

Roughley agreed that two pumps should be present at all times, denied any discussion with Mr.

Roughley about various methods of pumping the sewage, denied directing or instructing CFS as

to what employee classifications to use under prevailing wage, denied the total amount allegedly

due, denied any agreement on the daily labor rate for workers, and denied that management of

operations was with prior agreement with Town personnel. In short, the Town contested

virtually every material fact. The Town further asserted that the bypass system is what could and

should have been done using an unmanned telemetry system.

                         EIGHTEENTH AFIRMATIVE DEFENSE

       The Town has denied that two REWC workers were present at the site at virtually all

times; although the Town was charged for town workers being present at the site. Further

answering, the Town has denied that having two workers present at the site was “previously

agreed.”

                         NINETEENTH AFFIRMATIVE DEFENSE

       The Town has admitted that the primary pump in the bypass system failed on at least four

occasions; but denied that the failure required manpower at the site 24 hours a day as REWC

directed be done. Further answering, the Town indicated it learned afterwards that set up of the

bypass system was done in a way that was inefficient and hindered operations.



                                                9
        Case 3:19-cv-30057-MGM Document 2 Filed 04/24/19 Page 10 of 17



                          TWENTIETH AFFIRMATIVE DEFENSE

       The Town sought to exert economic leverage over CFS by refusing to pay invoices while

work was being performed ongoing and, near end of the project, the Town finally offered to pay

only $24,000 – a mere 9 cents on the dollar. Meanwhile, CFS had already paid REWC the sum

of $80,128.19 predicated, in part, on what was later learned were REWC’s misrepresentations

made to CFS and a mutual mistake of fact as to prevailing wage. In conjunction with REWC

and Mr. Collins’ friend, business acquaintance and Town of Dalton employee John Roughley, it

was represented to CFS as work progressed that the Town would soon pay CFS the invoiced

amounts, which included charges for REWC, so REWC wanted CFS to pay REWC. Those

representations (Collins and Roughley) were untrue yet REWC benefitted from the ongoing

promise of payment by collecting $80,128.19 from CFS at a time that the Town was not paying

CFS. REWC, which got CFS involved in this project, then left CFS on its own to finance all the

legal fees required to bring a complex federal court action against the Town in an effort to

recover more than the $24,000 the Town had previously offered to pay.

                        TWENTY-FIRST AFFIRMATIVE DEFENSE

       The Town of Dalton denied that the Town had a contract with CFS.

                      TWENTY-SECOND AFFIRMATIVE DEFENSE

       The Town of Dalton contends there was no contract with CFS so, by extension, there was

no contract as between REWC and CFS.

                       TWENTY-THIRD AFFIRMATIVE DEFENSE

       There was no meeting of the minds or agreement between CFS and REWC such that it

could form a contract between the parties or any resulting breach thereof. A condition precedent

was not fulfilled.



                                                10
        Case 3:19-cv-30057-MGM Document 2 Filed 04/24/19 Page 11 of 17



                       TWENTY-FOURTH AFFIRMATIVE DEFENSE

       Since there was neither an agreement between the parties nor any breach thereof by CFS,

REWC cannot prove by a preponderance of the evidence that it has suffered any damages

resulting from any action or inaction by CFS. REWC chose to continue providing services,

knowing the Town wasn’t paying CFS, and REWC should have timely pursued its own claim

directly against the Town of Dalton but failed to do so.

                        TWENTY-FIFTH AFFIRMATIVE DEFENSE

       Due to REWC’s unique involvement in the project from the outset and Mr. Collins’ prior

personal and business relationships with the Town of Dalton and certain Town officials,

particularly Mr. Roughley, CFS had no duty to pay REWC prevailing wage in the event that the

Town failed to pay CFS prevailing wage. REWC assumed the risk in the event of the Town’s

nonpayment for the services it provided.

                        TWENTY-SIXTH AFFIRMATIVE DEFESNE

       REWC has waived, and is time barred from pursuing, any claim against CFS based on

prevailing wage by failing to bring timely a claim against the Town of Dalton as required by

M.G.L. c. 149, § 28.

                       TWENTY-SEVENTH AFFIRMATIVE DEFENSE

       To the extent REWC seeks to collect payments based on prevailing wage rates, REWC is

estopped from seeking damages based on mutual mistake, failure of a condition precedent and

because it knowingly failed to pursue its private right of action pursuant to M.G.L. c. 149, § 28

before it was time-barred from doing so. Moreover, the Town of Dalton disputed prevailing

wage claims and ultimately did not pay prevailing wage.




                                                11
        Case 3:19-cv-30057-MGM Document 2 Filed 04/24/19 Page 12 of 17



                       TWENTY-EIGHTH AFFIRMATIVE DEFENSE

       REWC’s quantum meruit claim is unavailing. As it turns out, REWC was paid in full for

the value of services provided on the entire project and it did not confer any measureable benefit

upon CFS. Rather, the services REWC performed on the project were actually a detriment and a

significant liability to CFS. CFS not only paid REWC $80,128.19 with no payment having been

received from the Town, but CFS also incurred significant project costs on its own and paid

significant legal fees to pursue a claim and federal court lawsuit against the Town of Dalton. .

                        TWENTY-NINTH AFFIRMATIVE DEFENSE

       REWC’s quantum meruit claim is unavailing because its reasonable expectation of

receiving compensation from CFS cannot exceed the amount that CFS has already paid to

REWC, to wit: $80,128.19. REWC has already been paid the reasonable value of the services

provided.

                           THIRTIETH AFFIRMATIVE DEFENSE

       CFS did not accept any benefit with knowledge of REWC’s reasonable expectation of

receiving further compensation from CFS in an amount exceeding what CFS has already paid to

REWC, to wit: $80,128.19.

                         THIRTY-FIRST AFFIRMATIVE DEFENSE

       REWC’s ch. 93A claim is unavailing because CFS not only paid REWC $80,128.19 but

CFS also did not intend to, nor did, extract any unfair advantage from REWC to which CFS was

not otherwise entitled. Instead, it was REWC’s behavior in demanding to be paid at inflated

invoice prices after failing to pursue timely its private right of action for prevailing wage,

together with its efforts to unreasonably inflate its project costs, which had an extortionate

quality giving it the rancid flavor of unfairness to CFS.



                                                 12
        Case 3:19-cv-30057-MGM Document 2 Filed 04/24/19 Page 13 of 17



                       THIRTY-SECOND AFFIRMATIVE DEFENSE

       REWC’s ch. 93A claim is unavailing because CFS’s conduct is not within the penumbra

of a common law, statutory or other established concept of unfairness. Instead, it was REWC’s

behavior in demanding to be paid at the prevailing wage law after knowing the Town refused to

make any payment as work progressed and failing to pursue its private right of action, together

with its efforts to unreasonably inflate its project costs, which had an extortionate quality giving

it the rancid flavor of unfairness to CFS.

                        THIRTY-THIRD AFFIRMATIVE DEFENSE

       REWC’s ch. 93A claim is unavailing because CFS did not fail to pay REWC in order to

obtain any advantage against REWC. CFS paid REWC $80,128.19. It was the Town of Dalton

that failed to pay CFS, in part based on REWC’s actions and inactions on the project. Thus, a

condition precedent was not met.

                       THIRTY-FOURTH AFFIRMATIVE DEFENSE

       REWC’s ch. 93A claim is unavailing because REWC is a sophisticated party that knew

or reasonably should have known the practical, business-related impact of its decisions to

continue to demand payment at the prevailing wage rate for 24/7 workers on a project for which

the Town of Dalton had failed and refused to make any payment let alone payment at prevailing

wage. REWC unreasonably demanded payment for tens of thousands of dollars of inappropriate

charges without providing any backup documentation and inappropriately allocating certain

overhead expenses to this particular project. Moreover, REWC, a contractor familiar with

M.G.L. c. 30B, § 17 (the state public works provision requiring a written contract with a

municipality for services performed in excess of $10,000), knew there was no written contract as




                                                 13
        Case 3:19-cv-30057-MGM Document 2 Filed 04/24/19 Page 14 of 17



between CFS and the Town of Dalton and therefore assumed the risk of non-payment per MA

law. See International Salt Co. v. City of Boston, 590 F.3d 1 (1st Cir. 2009).

                           THIRTY-FIFTH AFFIRMATIVE DEFENSE

        The Town of Dalton contended that the services provided were not only inconsistent with

industry standards but that a substantial portion of the amounts it was charged for around the

clock daily labor at prevailing wages, including overtime and materials, were for unnecessary

services at excessive charges and the Town refused to pay for unnecessary services and

excessive charges (i.e. REWC).

                           THIRTY-SIXTH AFFIRMATIVE DEFENSE

        The purported contract on which REWC files suit does not exist for lack of definiteness.

The preliminary discussions as between the Town of Dalton, CFS and REWC were not

sufficiently definite and certain, the nature of the obligations not ascertained nor rights

determined as evidenced, in part, by the Town of Dalton’s adamant refusal to pay prevailing

wage.

                       THIRTY-SEVENTH AFFIRMATIVE DEFENSE

        If REWC establishes that a contract was formed with CFS, the contract was voidable on

the basis of mutual mistake of fact and/or law. The mistakes related to a basic assumption on

which the contract was made (i.e. that Town of Dalton would in fact pay prevailing wage) and

said mistake had a material effect on the agreed exchanges of performance. The mistake of law

regarding prevailing wage obligations was made by both parties - REWC and CFS - at the time

of allegedly contracting




                                                 14
        Case 3:19-cv-30057-MGM Document 2 Filed 04/24/19 Page 15 of 17



                        THIRTY-EIGHTH AFFIRMATIVE DEFENSE

       If REWC establishes that a contract was formed with CFS, the contract is voidable on the

basis of unilateral mistake because enforcement of the contract would be unconscionable, in part,

because the Town of Dalton did not ultimately pay prevailing wage.

                        THIRTY-NINTH AFFIRMATIVE DEFENSE

       The alleged contract to pay REWC prevailing wage is not enforceable on the basis of

unconscionability.

                          FORTYIETH AFFIRMATIVE DEFENSE

       The alleged contract to pay REWC prevailing wage is not enforceable on the basis of

impossibility or impracticability because of (i) the occurrence of an event that has made

performance impossible or unreasonably difficult; and (iii) the nonoccurrence of the event (i.e.

Town would pay prevailing wage) that was a basic assumption upon which the alleged contract

between REWC and CFS was made; and (iii) the event and nonoccurrence were without fault of

CFS.

                         FORTY-FIRST AFFIRMATIVE DEFENSE

       The alleged contract to pay REWC prevailing wage is voidable or not enforceable on the

basis of failure of condition precedent, an implied condition, a constructive condition and/or a

concurrent condition.

                        FORTY-SECOND AFFIRMATIVE DEFENSE

       Upon information and belief, REWC failed to comply with M.G.L. c. 149 § 27B by not

submitting weekly to the Town of Dalton certified payroll records accompanied by a statement

signed by REWC. In addition, REWC, as subcontractor, failed to furnish to the Town of Dalton




                                                15
        Case 3:19-cv-30057-MGM Document 2 Filed 04/24/19 Page 16 of 17



directly within fifteen days after completion of its portion of the work a Statement of

Compliance, thus barring a claim for prevailing wage.

       WHEREFORE, the Defendant, Carbon Filtration Systems, Inc., respectfully requests

that the Court:

                  A.    Enter judgment for CFS on all counts of the Complaint;

                  B.    Award CFS its costs, including attorneys’ fees; and

                  C.    Grant such other and further relief as the Court deems just and proper.

                                  RESERVATION OF RIGHTS

       CFS reserves its rights to amend and/or supplement its Answer, including limitation its

rights to assert additional defenses.

                                              Respectfully submitted,


                                              Defendant,
                                              CARBON FILTRATION SYSTEMS, INC.
                                              By its Attorneys,


Dated: April 24, 2019                         /s/ Paul M. Sanford
                                              Paul M. Sanford (BBO #566318)
                                              Richard B. Lumley (BBO #697264)
                                              Burns & Levinson LLP
                                              One Citizens Plaza, Suite 1100
                                              Providence, RI 02903
                                              Tel: (401) 831-8330
                                              Fax: (401) 831-8359
                                              psanford@burnslev.com
                                              rlumley@burnslev.com




                                                 16
          Case 3:19-cv-30057-MGM Document 2 Filed 04/24/19 Page 17 of 17



                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 24th day of April, 2019, a true copy of the above document

was served upon the Plaintiff’s attorney of record by U.S. mail at the address below:

Michael E. MacDonald, Esq.
Law Office of Michael E. MacDonald
P.O. Box 1145
550 Cheshire Road
Pittsfield, MA 01202



                                              /s/ Paul M. Sanford
                                              Paul M. Sanford (BBO #566318)


4840-0737-2180.1




                                                 17
